Citation Nr: 0033780	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  97-20 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to secondary service connection for headaches.  

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In November 1999, and again in May 2000, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  


FINDING OF FACT

The medical evidence does not show that the veteran's 
headaches resulted from injury or disease incurred in 
service, or that the headaches are caused or aggravated by a 
service-connected disability.  


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by service and 
are not etiologically related to a service-connected 
disability.  38 U.S.C.A. § 1131, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 
3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disease or injury 
that was incurred in service.  38 U.S.C.A. §  1131 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (2000).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
held that a claimant is entitled to service connection on a 
secondary basis when it is shown that the claimant's service-
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Court stated that, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

The veteran claims that he has a headache disability that is 
secondary to his service-connected low back disability.  VA 
outpatient treatment records show that in September 1992, the 
veteran complained of pain in the lower back radiating to his 
legs and to his neck, with occipital headaches.  The record 
shows that when the veteran was examined by VA in March 1993, 
he reported having daily headaches.  The examiner diagnosed 
chronic headaches, undetermined etiology, questionable due to 
back injury.  In April 1994, the veteran complained of 
radiating pain to the posterior neck, and headaches related 
to this pain.  The VA examiner found that in terms of the 
veteran's headaches he did not actually complain of 
headaches, but really complained of his back pain radiating 
up his neck into the base of his head and not a true 
headache, really rather related to what appeared to be 
essentially musculoskeletal back problems.  

Private medical records show that the veteran was treated on 
March 10, 1997, after complaining of having a headache.  The 
veteran reported that his mother had died the prior Wednesday 
and that he had had a headache beginning after that.  The 
pain was noted to be bilateral at the top of his head and 
behind the eyes.  The veteran denied a previous history of 
headaches.  A CT of the head was noted to be negative for any 
cranial abnormality.  The diagnosis was, acute cephalgia 
secondary to tension headaches.  The examiner noted that this 
appeared to be more like a tension headache, that the veteran 
was under a great deal of stress, and that there was no 
evidence of any infectious component or of any intracranial 
abnormality.  

In response to a Board remand, the RO notified the veteran in 
a June 2000 letter that a VA examination was being ordered 
for him.  He was also informed in that letter why he needed a 
VA examination, what would be examined, and the potential 
consequences of his failure to report.  The record reveals 
that a VA neurological examination was scheduled in June 2000 
at the VA Indianapolis facility, and that on June 23, 2000, 
the veteran indicated by telephone that he would not report.  
The veteran requested that the examination be rescheduled for 
him at another VA medical center since he had a 
transportation problem.  The RO noted that the veteran had to 
report to the Indianapolis VA medical facility for a 
neurology specialist examination and that the Marion VAMC had 
no neurology specialist.  The RO contacted the veteran on 
June 29, 2000, and he reported that he would get back to the 
RO regarding his examination.  In August 2000, the RO left a 
message for the veteran by telephone.  In November 2000, the 
veteran informed the RO that he would not make the 
appointment since he had no car, and no money to pay someone 
to drive him.  He stated that therefore, it was not his 
responsibility to get to the examination.  The VA employee 
who spoke with the veteran noted that it was explained to the 
veteran that service representatives might be able to provide 
transportation, but it was indicated that the veteran was not 
interested.   

The Board finds that to the extent possible, all relevant 
evidence regarding the claim has been obtained, and that no 
further assistance to the veteran is required to comply with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5107).  In this regard, the Board notes that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1999).  In this case, it 
appears that the duty to assist has been frustrated by the 
veteran's failure to report for the examination needed to 
produce evidence essential to his claim.   When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied. 38 C.F.R. 
§ 3.655 (2000). Thus, the decision must be determined based 
on the evidence of record.  

Initially, the record does not show that the veteran has 
headaches that were incurred in service.  The service medical 
records show no treatment for headaches, and the record first 
shows complaints of headaches in September 1992, over a year 
after service discharge.  The veteran argues that he has 
headaches due to his service-connected low back disability.  

While the veteran's headaches have been found to be 
"questionably" related to his back problems, it was also 
noted at that time that the etiology was undetermined.  In 
addition, a VA examiner noted that the veteran did not have 
headaches, but rather back pain that radiated into the base 
of his head.  It was stated that the veteran did not have 
true headaches, but what appeared to be musculoskeletal 
problems.  Further, a private examiner, who had reviewed a CT 
scan of the head and noted that it was negative for any 
cranial abnormality, found that the veteran had in 1997 an 
acute episode of headaches attributable to tension and 
stress.  

The Board finds that based on the evidence of record, 
secondary service connection is not warranted.  There is no 
objective medical evidence of record which supports the 
veteran's contention that he has headaches related to his low 
back disability by causation or by aggravation.  Because this 
issue involves an opinion regarding medical causation or a 
medical diagnosis, competent medical evidence is required. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995).  As the appellant is a 
lay person with no medical training or expertise, his opinion 
that he has headaches related to his service-connected low 
back disability is insufficient to establish medical 
causation in this case.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (holding that laypersons are not 
competent to offer medical opinion).  Absent clear medical 
confirmation of his claim, linking his headache complaints 
with his service connected disability, the benefit cannot be 
allowed.  



ORDER

The claim of entitlement to secondary service connection for 
headaches is denied.  



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals


 

